Citation Nr: 1813838	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  06-11 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for lumbar radiculopathy, including as secondary to isthmic spondylolisthesis, L5-S1, with degenerative disc and joint disease, L5-S1, and/or other service-connected disabilities.

2.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) with alcohol dependence, rated 50 percent disabling prior to November 16, 2011, and 70 percent disabling thereafter.

3.  Entitlement to an increased rating for service-connected isthmic spondylolisthesis, L5-S1, with degenerative disc and joint disease, L5-S1, currently evaluated as 10 percent disabling prior to February 20, 2014, and as 20 percent disabling thereafter.

4.  Entitlement to an effective date prior to October 27, 2004 for service connection for service-connected isthmic spondylolisthesis, L5-S1, with degenerative disc and joint disease, L5-S1.  


REPRESENTATION

Veteran represented by:	Carl K. Price, Agent


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran served on active military duty from October 1967 to May 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and Nashville, Tennessee.  

In November 2005, the Cleveland RO denied the Veteran's claim for an increased rating for service-connected PTSD, evaluated as 50 percent disabling.  The Veteran appealed the issue of entitlement to an increased rating.  

In December 2008, the Nashville RO granted service connection for alcohol dependence, combined the Veteran's evaluation for this disability with his PTSD, and continued the 50 percent evaluation.  

In October 2010, and February 2011, the Board remanded the increased rating claim for PTSD issue for additional development.  

In January 2012, the Nashville RO granted service connection for isthmic spondylolisthesis, L5-S1, evaluated as 10 percent disabling, with an effective date for service connection of October 27, 2004.  The Veteran appealed the issues of entitlement to an initial evaluation in excess of 10 percent for isthmic spondylolisthesis, L5-S1, and entitlement to an effective date prior to October 27, 2004 for service connection for his back disability.  

In July 2012, the Board determined that the issue of entitlement to service connection for lumbar radiculopathy had been raised by the record, and remanded the claim for service connection for lumbar radiculopathy, the claims for increased ratings for PTSD, and for a back disability, and the claim for an earlier effective date for service-connection for a back condition, for additional development. 

In November 2013, the RO granted the Veteran's claim for an increased rating for service-connected PTSD with alcohol dependence, to the extent that it assigned a 70 percent rating, with an effective date of November 16, 2011; the RO also granted service connection for degenerative disc and joint disease, L5-S1, combined the evaluation for this disability with the Veterans service-connected isthmic spondylolisthesis, L5-S1, and continued the 10 percent rating.  

In January 2014, the Board remanded the issues of entitlement to service connection for lumbar radiculopathy, and an increased rating for service-connected PTSD, for additional development.  

In June 2014, the RO granted the Veteran's claim for an increased rating for his service-connected isthmic spondylolisthesis, L5-S1, with degenerative disc and joint disease, L5-S1, to the extent that it assigned a 20 percent rating, with an effective date of February 20, 2014.  

The issue of entitlement to an effective date prior to October 27, 2004 for service connection for service-connected isthmic spondylolisthesis, L5-S1, with degenerative disc and joint disease, L5-S1, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran does not have lumbar radiculopathy that was caused by his service, or that was caused or aggravated by a service-connected disability.

2.  Prior to November 16, 2011, the Veteran's PTSD with alcohol dependence is not shown to have caused occupational and social impairment, with deficiencies in most areas.  

3.  As of November 16, 2011, the Veteran's PTSD with alcohol dependence is shown to have been productive of symptoms that include anger, irritability, nightmares, flashbacks, and sleep disturbance, but his psychiatric symptomatology did not cause total occupational and social impairment.

4.  Prior to August 13, 2008, the Veteran's service-connected isthmic spondylolisthesis, L5-S1, with degenerative disc and joint disease, L5-S1, is shown to have been productive of complaints of pain, but not limitation of flexion to 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks during a 12 month period.
 
5.  As of August 13, 2008, the Veteran's service-connected isthmic spondylolisthesis, L5-S1, with degenerative disc and joint disease, L5-S1, is shown to have been productive of a limitation of flexion to 55 degrees; but not forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  

6.  As of February 20, 2014, the Veteran's service-connected isthmic spondylolisthesis, L5-S1, with degenerative disc and joint disease, L5-S1, is shown to have been productive of intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, but not unfavorable ankylosis of the entire spine.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar radiculopathy have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).  

2.  Prior to November 16, 2011, the criteria for a rating in excess of 50 percent for service-connected PTSD with alcohol dependence have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for a rating in excess of 70 percent for service-connected PTSD with alcohol dependence have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017).

4.  Prior to August 13, 2008, the criteria for a rating in excess of 10 percent for service-connected isthmic spondylolisthesis, L5-S1, with degenerative disc and joint disease, L5-S1, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5239, 5242, 5243 (2017).  

5.  As of August 13, 2008, and no earlier, the criteria for a rating of 20 percent, and no more, for service-connected isthmic spondylolisthesis, L5-S1, with degenerative disc and joint disease, L5-S1, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5239, 5242, 5243 (2017).  

6.  As of November 20, 2014, and no earlier, the criteria for a rating of 60 percent, and no more, for service-connected isthmic spondylolisthesis, L5-S1, with degenerative disc and joint disease, L5-S1, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5239, 5242, 5243 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For all claims, the Board first notes that although additional evidence has been received since the most recent supplemental statement of the case, dated in June 2014, a waiver of RO review is of record.  See 38 C.F.R. § 20.1304 (2017).  Accordingly, a remand for RO review is not required.

Service Connection - Radiculopathy

The Veteran asserts that service connection is warranted for lumbar radiculopathy, including as secondary to isthmic spondylolisthesis, L5-S1, with degenerative disc and joint disease, L5-S1, and/or other service-connected disabilities.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

Service connection is currently in effect for posttraumatic stress disorder, pancreatitis with pancreatic cyst, left knee Osgood Schlatter disease with knee replacement, right knee injury with Osgood Schlatter disease and knee replacement, isthmic spondylolisthesis, L5-S1, with degenerative disc and joint disease, ischemic heart disease, erectile dysfunction, and scars, left knee.

The Veteran's service treatment records show a number of treatments for low back pain, for which he received extensive treatment, with an X-ray finding of abnormalities of L5-S1, articulation with early bony sclerosis.  A Narrative Summary covering hospitalization in September 1968 shows that he was noted to have a history of sacral-area back pain.  His discharge diagnoses were congenital mal-rotation of right kidney, and congenital deformity of sacral vertebrae.  A January 1969 physical evaluation board report notes that the Veteran was found to be unfit for duty due to mal-rotation of kidney, bilateral, rated as hydronephrosis.  

Following separation from service, the Veteran is shown to have received treatment for complaints of back pain as of September 2001, at which time he was noted to have jumped off of a table and sustained an injury to his low back.  He was subsequently noted to have Grade I spondylolisthesis at L5, and mild degenerative changes at L4-5 and L5-S1.  See e.g., October 2001 report from F.V., D.O.; November 2001 report from R.H., M.D.; December 2001 MRI (magnetic resonance imaging) study from University Hospitals Health System (UHHS).  A UHHS electromyography report, dated in December 2001, contains an impression noting a normal study.  

In July 2002, Dr. F.V. concluded that the Veteran's injury from jumping off of a table was significant enough to have caused compression and disc bulging at L4 and L5, and ligament strain around the capsules of the lower lumbar area.  Dr. F.V. stated that the situation was further complicated by spondylolisthesis and spondylolysis, which was not previously symptomatic until the September 2001 injury.  See report from Dr. F.V. dated in July 2002.

A September 2004 VA progress note shows complaints of back pain, and left leg numbness.  

A December 2004 VA MRI notes degenerative disc space changes lower lumbar spine, more prominent at L5-S1, mild relative central spinal canal stenosis at L4-5, and bilateral chronic L5 spondylolysis with mild retraction mild anterolisthesis of L5 on S1/Grade I.  

A VA progress note, dated in February 2005, shows that the Veteran reported a 20-year history of back pain that had been aggravated after stepping off of a ladder and landing on his feet two years before, and a two-year history of left thigh numbness.  The examiner stated that the Veteran's chronic back pain could be secondary to lumbar radiculopathy, but that a concomitant meralgia could be present.  At that time, he was started on Gabapentin.  

A VA examination report, dated in August 2008, contains diagnoses of compression fracture L1 and T-12, degenerative joint disease of the lumbosacral spine, isthmic spondylolisthesis of lumbosacral spine, and radiculopathy.  An associated private EMG study notes early sensorimotor neuropathy, and meralgia paresthetica of the left lower extremity due to the presence of delayed peak latency of the left femoral cutaneous nerve, and muscle weakness of the left lower extremity.  

A VA disability benefits questionnaire (DBQ), dated in November 2011, shows that on examination, a sensory exam of the lower extremities was normal.  The only relevant symptoms found were moderate intermittent pain, and moderate paresthesias and/or dysesthesias.  The Veteran was noted to have radicular pain, with involvement of the L4, L5, S1, S2, and S3 nerve roots (sciatic nerve) on the  left, characterized as "moderate" in degree.  

The RO subsequently requested that the November 2011 VA examiner provide an etiological opinion.  

In an opinion, dated in October 2012, the November 2011 VA examiner stated that the Veteran's claims file had been reviewed.  She concluded the following: the Veteran's service-connected isthmic spondylolisthesis at L5-S1 caused minimal initial L5-S1 degenerative joint disease, and degenerative disc disease, at that disc level, due to weakening of the spine in that area.  The Veteran went for many years with this condition.  However, it was not until after his fall from a ladder in 2001 that he began having radicular symptoms, and more significant lumbar pain.  Consequently, the Veteran's radiculopathy and lumbar stenosis are the result of his 2001 accident, and wear and tear over the years, and they not due to his initial service-connected condition, from 42 years before, or his initial L5-S1 degenerative joint disease.  The Veteran also has compression fractures at L1-T12 that are not related to his service-connected lumbar condition.  She added that his lumbar condition is not related to his (service-connected) PTSD, pancreatitis with pancreatic cyst, or alcohol dependence.

In July 2012, the Board remanded this claim.  The Board directed that an opinion be obtained as to the possibility that the Veteran's radiculopathy had been aggravated by his service-connected back disability.  See 38 C.F.R. § 3.310.

In an opinion, dated in April 2014, J.M., M.D., stated that the Veteran's claims file had been reviewed.  Dr. J.M. concluded that it is at least as likely as not (50 percent probability or more) that the Veteran's current lumbar radiculopathy has been aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected disabilities, in particular, his service-connected back disabilities (isthmic spondylolisthesis, L5-S1, with degenerative disc and joint disease L5-S1).  In response to the RO's request that the expert indicate the extent of the aggravation by identifying the baseline level of disability, Dr. J.M. merely stated, "Yes, this Veteran's current lumbar radiculopathy has been aggravated by his service-connected disabilities."  

A supplemental opinion was requested, and in an opinion, dated in May 2014, Dr. J.M. stated that the Veteran's claims file had been reviewed.  He stated that there is no baseline examination of record prior to the Veteran's fall in 2001.  The earliest medical data available on which to establish a baseline was in 2004, which is well after the reported fall in 2001.  With no clinical evidence upon which to establish the Veteran's baseline that is proximal to his fall in 2001, his baseline, and any possible aggravation caused by his pre-existing lumbar disease would be highly speculative.  

The Board finds that the claim must be denied.  The Board first notes that radiculopathy is not shown during service, or for many years thereafter.  There is no competent opinion of record to show a nexus between the Veteran's service and his lumbar radiculopathy.  Therefore, there is no basis to find that service connection for lumbar radiculopathy is warranted on a direct basis.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

However, it appears that the primary argument advanced is on a secondary basis, specifically, that the Veteran's lumbar radiculopathy has been caused or aggravated by his service-connected back disability.  This claim must also be denied.  Dr. J.M.'s May 2014 opinion shows that he concluded that a baseline level could not be established for the Veteran's lumbar radiculopathy, explaining that there is insufficient medical evidence of record.  Dr. J.M. provided a sufficient rationale for the inability to provide a baseline level of severity for the Veteran's lumbar radiculopathy.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).  The relevant regulation, 38 C.F.R. § 3.310, provides that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury (emphasis added).  In summary, there is no competent evidence of record to show that a baseline level of severity of the Veteran's lumbar radiculopathy has been established by the medical evidence, and service connection may not be granted under 38 C.F.R. § 3.310 without such a baseline.  The Board can find no basis for additional development to attempt to obtain such a baseline.  See Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").  Furthermore, in such a case, the Board may not substitute its own unsubstantiated medical opinion.  See 38 C.F.R. § 3.102 (2017); Colvin v. Derwinski, Vet. App. 171, 175 (1991).  The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  See generally Morris v. West, 13 Vet. App. 94, 97 (1999) (a grant of service-connection may not be based on speculative medical statements); Stegman v. Derwinski, 3 Vet. App. 228 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Bloom v. West, 12 Vet. App. 185 (1999).

The issue on appeal is based on the contention that lumbar radiculopathy has been caused or aggravated by a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran' has been found not to be an accurate historian, infra.  His service and post-service medical records have been discussed.  There is no competent opinion in favor of the claim, or which notes a baseline level of severity upon which a claim for aggravation may be based.  Given the foregoing, the Board finds that the service and post-service medical evidence outweighs the Veteran's contention to the effect that service connection is warranted for lumbar radiculopathy.  Accordingly, the Board finds that the weight of the evidence is against the claim, and the claim is denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C. § 5107 (b).  

Increased Ratings

The Veteran asserts that he is entitled to increased ratings for his service-connected PTSD, with alcohol dependence, and isthmic spondylolisthesis, L5-S1, with degenerative disc and joint disease, L5-S1.

The Board notes that a total rating on the basis of individual unemployability due to service-connected disability (TDIU) is in effect, with an effective date of October 15, 2007.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

PTSD

The administrative history of this claim is as follows: The Veteran is shown to have served in the Republic of Vietnam.  He is shown to have received treatment for psychiatric symptoms beginning in 1996, with indications of PTSD. 

In February 1998, the RO granted service connection for PTSD, evaluated as 10 percent disabling.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 10 percent, and in May 1999, the Board denied the claim.  The Board's decision was final on issuance.  See 38 U.S.C. § 7104(b).  

In January 2000, the RO increased the Veteran's rating for PTSD to 30 percent. 
In July 2001, the RO denied a claim for a rating in excess of 30 percent.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C. § 7105(c).  

In October 2004, the Veteran filed a claim for an increased rating.  In June 2005, the Cleveland RO granted the claim, to the extent that it assigned a 50 percent rating, with an effective date of July 31, 2002.  

In November 2005, the RO affirmed its decision following a de novo review.  The Veteran appealed.

In December 2008, the Nashville RO granted the Veteran's claim, to the extent that it granted service connection for alcohol dependence, combined the Veteran's evaluation for this disability with his PTSD, and continued the 50 percent evaluation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Since this increase did not constitute a full grant of the benefit sought, the increased rating issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In November 2013, the Nashville RO granted the claim, to the extent that it increased the Veteran's rating to 70 percent, with an effective date of November 16, 2011.  

PTSD, assigned a Diagnostic Code (DC) of 9411, is rated by applying the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.   

Under 38 C.F.R. § 4.130, DC 9411, a 50 percent rating is warranted where an acquired psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

Under 38 C.F.R. § 4.130, DC 9411, a 70 percent rating is warranted where an acquired psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Under 38 C.F.R. § 4.130, DC 9411 a 100 percent rating is warranted where an acquired psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130. The regulation has been changed to reflect the current DSM, the DSM V. The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness. Higher scores correspond to better functioning of the individual.  As this appeal was certified to the Board prior to the effective date for this change, DSM-IV is applicable to this claim.  See 70 Fed. Reg. 45,093-94 (Aug. 4, 2014).    

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

As an initial matter, the Board notes that at the Veteran's June 2017 hearing, his representative made a number of assertions of clear and unmistakable error.  His arguments appear to go to the RO's initial grant of service connection for PTSD in February 1998.  However, neither the Veteran nor his representative have presented any argument as to the basis for a CUE claim other than a mere disagreement with how the facts of the case were weighed, or that VA failed in its duty to assist, and neither of these allegations is a valid basis for a CUE claim.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994); Counts v. Brown, 6 Vet. App. 473, 480 (1994).  A claim of CUE must be pled with specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Accordingly, a viable CUE claim as to the February 1988 RO decision has not been presented, at this time.  

Prior to November 16, 2011

The medical evidence includes a VA examination report, dated in March 2005, which shows the following: the Veteran's claims file had been reviewed.  The Veteran reported that he has worked for a car manufacturer for 32 years.  He preferred to work alone.  He reported getting annoyed by people, and stated that he kept his distance from co-workers and supervisors.  He had one friend at work with whom he would eat lunch.  He had been married and divorced twice with the same woman.  He has been married for 22 years and has an adult daughter.  He has received some psychiatric care since 1998, and he takes Zoloft, 300 milligrams (mg.) per day, and quetiapine 50-100 mg. at bedtime.  He denied any history of hospitalization for psychiatric symptoms.  He reported drinking three to six beers a day, but denied any legal issues related to alcohol use.  He reported symptoms that included distressing dreams and nightmares, with feelings of detachment and markedly diminished interest in significant activities.  He also reported hypervigilance and some sleep difficulties, with depression most days.  He reported recurrent suicidal thoughts without plan.  He denied homicidal ideation, or any psychotic symptoms.  On examination, he had good hygiene.  Speech was clear and coherent, with normal rate, amount, and volume.  Affect was irritable with occasional anger, slightly dysphoric, an congruent with mood.  Thought process was goal-directed and well-organized.  There were no signs or complaints of delusions, obsessions, compulsion, or phobias.  The Axis I diagnoses were PTSD and alcohol dependence.  The Axis V diagnosis was a GAF score of 55.  The examiner stated that he was experiencing moderate symptoms in number and frequency.  There was reduced productivity and some interference in his ability to interact effectively and work efficiently.  

A VA Agent Orange Protocol examination report, dated in December 2005, shows that the Veteran reported having worked with his current employer, a car manufacturer, for 321/2 years.  He had been married three times, twice to the same woman, currently married for 25 years, with one child.  He had recently quit drinking due to pancreatitis.  His current medications included sertraline (300 mg. per day) and quetiapine (100 mg.).  On examination, he was oriented times three.  He was noted to have chronic PTSD with anxiety and depression, without current homicidal or suicidal ideation.  

A VA examination report, dated in July 2008, shows the following: the Veteran's claims file had been reviewed.  The Veteran reported infrequent treatment for psychiatric symptoms.  He was taking Zoloft, 300 mg. per day.  He reported that he had lost three jobs recently, with two of them in the last four years.  He quit a third job voluntarily to seek other employment.  He said that he had been fired from both jobs because of difficulties with his supervisors, with one threat of violence.  He reported having two or three close friends.  He complained of symptoms that included nightmares, avoiding people, a diminished ability to make new friends, and irritability.  He denied active suicidal or homicidal thoughts, or psychotic symptoms.  He was currently working for a friend, 12 hours a day, seven days a week; he supervised others at his job, with an indication of (non-violent) threats.  He gets along well with his wife.  He gets along well with friends, but does not generally like people.  He avoids crowds.  He has occasional nightmares, i.e., one to two each week.  He described his adjustment since his last exam as "the same."  He denied taking time off due to his PTSD symptoms.  He reported drinking about a six pack a day.  

On examination, he was alert and oriented times three.  He was appropriately groomed.  Speech had normal rate and rhythm.  Mood was depressed.  Affect was congruent with mood.  He did not seem to be responding to internal stimuli.  No perceptual disturbances were reported.  Thought process and association were logical, linear, coherent, and goal-directed.  He denied homicidal or suicidal ideation, plans, or intent.  Insight are judgment were fair.  Memory was intact.  He had poor sleep, and poor concentration, with irritability and sadness.  There was no paranoid ideation or ritualistic behavior, or panic attacks.  He reported lashing out at others with irritability, frustration, and foul language.  There were no signs of psychosis.  There were reports of audio hallucinations.  The examiner indicated that the Veteran had no more than moderate symptoms.  The diagnoses were PTSD and alcohol dependence.  The examiner stated that the Veteran had severe social functioning impairment, and moderate occupational impairment.  The Axis V diagnosis was a GAF score of 50.  

Records from the Veteran's employer, dated in September 2005, show that he was noted to have a normal psychiatric and emotional status.  A number of report show that he was noted to be taking Zoloft and/or Quetiapine.  

Overall, VA progress notes show multiple treatments for psychiatric symptoms, with use of Sertraline (Zoloft) for depression and anxiety.  The findings tended to show the following: he was fairly or casually groomed.  There were no abnormal motor movements.  Speech was normal or clear.  He was alert and oriented.  Mood was neutral to irritable and angry.  Thought processes and content were coherent, logical, and goal-directed, with no circumstantiality or tangentiality, no flight of ideas, loose associations, or ideas of reference.  He had fair to good insight and judgement.  Memory was intact.  His GAF scores tended to range between 45 and 50.  With regard to more specific findings, a June 2005 report notes complaints of two to three disciplinary actions since the previous August at his job due to fighting and alcohol consumption, and "being held responsible for things that others do in the company."  A February 2007 report shows that the Veteran reported that he had retired from his employment with a car manufacturer after 33 years.  An October 2008 report shows that he reported that he was employed driving a truck.  In a July 2009 statement, a VA nurse practitioner indicated that use of sertraline was not likely to impair alertness.  An August 2010 report shows that the Veteran reported that he had been looking for a job without success, and that he was currently helping a farmer bring in hay.  

Several employment records are associated with the claims file, which show that in August 2004, and March 2005, the Veteran was suspended for one day, after leaving work early with alcohol on his breath (2004), and being disciplined for fighting with another employee (2005).  Another report, from another employer, states that the Veteran was discharged from a maintenance job for "lack of production," apparently in about August 2006.  

In an application from increased compensation based on unemployability (VA Form 21-8940), received in June 2014, the Veteran provided an employment history as follows: between 1970 and 2005, he worked full-time for a car manufacturer.  Between 2006 and 2007, he worked full-time for a tool and die company.  Between February 2007 and October 2007, he worked full-time as a truck driver for two different companies, respectively.  

The Board finds that a rating in excess of 50 percent is not warranted prior to November 16, 2011.  During this time, the Veteran's GAF scores primarily ranged between 45 and 55, which is evidence of moderate to severe symptoms.  In particular, both the March 2005 and July 2008 VA examiners characterized his symptoms as no more than moderate.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (the GAF score is not dispositive of the level of impairment cause by such illness and is to be considered in light of all of the evidence of record); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  These assessments are considered highly probative, as they are shown to have been based on a review of the Veteran's claims file, and they are accompanied by supportive findings.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Overall, the Veteran appears to avoid most people, and crowds, and to not make friends easily.  However, he remained married to the same women during the time period in issue, with at least one friend.  He has reported symptoms that include sleep difficulties, nightmares, anger, and irritability.  Notwithstanding some evidence of suicidal thoughts without plan early during the time period in issue (i.e., in March 2005), and audio hallucinations in July 2008, there is little or no evidence of impairment in speech, thought process, or thought content, orientation, judgment, insight, hallucinations, inappropriate behavior, panic attacks, homicidal or suicidal thoughts, or episodes of actual violence.  Accordingly, a rating in excess of 50 percent is not warranted.

In reaching this decision, the Board has considered the Veteran's assertions that he has had severe difficulties at work, with multiple disciplinary actions and firings.  It clearly appears that he has PTSD symptoms that include irritability and anger that have negatively impacted his employment.  However, the record shows that he retired from work with a car manufacturer after 33 years of full-time employment.  There is nothing in this employer's records to show any difficulties due to psychiatric symptoms, rather, the medical records show problems and some lost work due to physical symptoms.  Thereafter, he is shown to have had problems with several employers, however, at the time of his VA examination in July 2008, he reported that he was working for a friend, 12 hours a day, seven days a week, and that he supervised others at his job, notwithstanding an indication of (non-violent) threats to other employees.  Therefore, while his PTSD symptoms are shown to have negatively impacted his employment, his symptoms are not shown to have a frequency and severity so as to warrant a rating in excess of 50 percent.  

In summary, the evidence is insufficient to show that the Veteran has such symptoms as suicidal ideation with plan or intent, obsessional rituals, defects in speech, near-continuous panic or depression which affect his ability to function independently, appropriately, and effectively; impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances, nor are there other psychiatric symptoms shown to have resulted in such impairment, such that a 70 percent rating is warranted.  See 38 C.F.R. § 4.130; Vazquez-Claudio.  Again, while suicidal ideation, and other symptoms that could be representative of a higher rating, may have been reported at time, it was not shown that such symptomatology was so pervasive or debilitating as to result in social and occupational impairment with deficiencies in most areas.

As of November 16, 2011

A VA PTSD DBQ, dated in November 2011, shows that the examination was performed on November 16, 2011.  The examiner indicated that the Veteran's claims file had been reviewed.  The Veteran stated that he had not worked full time since 2005 or 2006 when he was fired as a truck driver due to conflicts with his supervisors.  There was one "month-long" job working for a friend manufacturing in Ohio.  He complained of employment difficulties due to anger, irritability, and being confrontational.  He currently lives in his own home with his wife, daughter, stepdaughter, and his stepdaughter's two children.  His wife does most financial management, but he stated that he could do it if he needed to.  He is able to drive.  He is not close to anyone other than his wife.  He spends time helping out a friend who is leasing a farm, doing such things as working on a tractor, and feeding cows.  He has no real hobbies or interests.  He currently drinks a half gallon of whiskey every week to every two weeks.  There was no drug use.  He was currently taking sertraline, 300 mg. per day.  His current symptoms include nightmares once or twice a week, flashbacks (which he could not quantify but occur whenever he hears a loud noise), and intrusive thoughts and memories of Vietnam once or twice a week.  He said that he is extremely isolated, and withdrawn from people.  He rarely goes out in public, or goes shopping.  He often isolates in his garage and watches television.  He said that he is distant from his wife and children, and not close with anyone in his life, "as he considers everyone to be fools or a problem for him."  He sleeps three to four hours per night.  He has trouble with concentration and memory.  He is vigilant and guarded, and has an exaggerated startle response.  He was noted to be quite irritable, and he was somewhat hostile to the examiner on several occasions.  He reported daily depression, with a sad mood, fatigue, and poor concentration, and chronic somatic complaints.  He denied suicidality.  There were no psychotic symptoms.  

On examination, he was casually and neatly dressed.  He was attentive, and somewhat cooperative, although quite hostile.  Speech had a normal rate and rhythm.  He was oriented times four.  Affect was angry and labile.  There was no evidence of a thought disorder, hallucinations, delusions, obsessive ritualistic behavior, panic attacks, inappropriate behavior, or homicidal ideation.  He was able to perform minimal personal hygiene, and may have some trouble with impulse control, especially with anger and irritability.  There is no history of hospitalization for psychiatric symptoms.  He could do serial 7s, with one error in spelling a word backwards; other memory tasks appeared to be intact.  The diagnoses were chronic depressive disorder NOS (not otherwise specified), and alcohol abuse.  His GAF score was 50.  The examiner concluded that his symptoms were productive of deficiencies in most areas of occupational functioning, and all areas of social functioning.

A memorandum, dated in December 2011, shows that a VA Vocational Rehabilitation counselor determined that the Veteran was infeasible for vocational services.  It was noted that he had chronic pain from degenerative disc disease and neuropathy that prevents him from engaging in physically-oriented work.  He also has PTSD with alcohol dependency that seriously hinders his ability to engage in the social aspects required in a training or work environment.  He has bouts of pancreatitis that render him incapacitated.  He has not been employed since 2007.  His physical and mental issues render him unemployable.  

A VA PTSD DBQ, dated in December 2012, shows that the Veteran reported that he lives with one of his daughters, his step-daughter, and two step-grandchildren, ages five and 16.  He reported that he got along great with the five year-old, and that she goes along with him when he does things, including going on trips.  He had issues with the 16 year-old.  He sees his brother at least once every two to three weeks, and talks inconsistently with his uncles and aunts.  He talks with his friend about once a day, and visits him, at which time he often works on a tractor.  He has a bull and cows, and brings them meals every third day.  At times he goes shooting.  He has not had a steady job since his last examination, however, he has been farming.  He takes sertraline, 300 mg. per day.  There was no record of hospitalization for psychiatric symptoms.  He drinks, but would not say how much.  He denied depression or sadness, but reported having symptoms that included hopelessness, sleep disturbance, fatigue, poor concentration, and social isolation.  His symptoms were noted to include anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships, and impaired impulse control.  He complained of increased symptoms, to include forms of avoidance.  He was noted to have sleep disturbance, leading to such symptoms as daytime drowsiness, fatigue, poor motivation for tasks, poor concentration, and irritability.  He was also noted to have irritability and anger outbursts, hypervigilance, suspiciousness, avoidance of people, and a diminished interest in activities.  

On examination, he was irritable and defensive, but later became more cooperative.  Hygiene was adequate.  Psychomotor activity was somewhat agitated with a slight tremor.  Speech was clear with a regular rate and rhythm.  Thought processes were linear, logical, and goal-directed without psychotic content.  Affect was anxious and frustrated.  He denied suicidal or homicidal ideation.  Insight and judgment were fair.  Memory was grossly intact.  He was oriented to place, with some difficulty in situation and time.  His mini-mental status examination (MMSE) score was 25/30, which was in the normal range of functioning.  The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Axis I diagnoses were chronic PTSD, and alcohol abuse.  The Axis V diagnosis was a GAF score of 47.  

Overall, VA progress notes show multiple notations of PTSD.  Reports, dated in 2017, note that the Veteran was taking sertraline 300 mg., and that he says that "it helps in every way" and that he "found it helpful."  The findings tend to show that he had adequate to "so-so" grooming, with normal tone, rate and volume of speech, an anxious and angry mood, irascible affect.  Thinking was linear with tight associations.  There was no suicidal or homicidal ideation, audio or visual hallucinations, or delusions.  Insight and judgment were good.  Cognitive examinations were grossly intact.  His alcohol use disorder was characterized as "in remission."  See e.g., VA progress notes, dated in July 2016 and April 2017; see also October and November 2016 VA progress notes (denying use of alcohol).  

The Board finds that the criteria for a rating in excess of 70 percent have not been met at any point.  Essentially, the Veteran has numerous family contacts with whom he lives with and spends time with.  The Board does not doubt that there may be stresses in these relationships, but the fact remains that a 70 percent rating contemplates the inability to establish and maintain effective relationships.  The Veteran is simply not shown to be totally socially impaired.



Back Disability

In January 2012, the RO granted service connection for the Veteran's back disability, evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DCs 5299-5239.  See 38 C.F.R. § 4.27 (2017) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an unlisted orthopedic disorder is the service-connected disorder, and it is rated as if the residual condition is  spondylolisthesis or segmental instability, under DC 5239.

In June 2014, the RO granted the Veteran's claim for an increased rating for his service-connected isthmic spondylolisthesis, L5-S1 to the extent that it assigned a 20 percent rating, with an effective date of February 20, 2014.  

Under 38 C.F.R. § 4.71a, DC 5239, spondylolisthesis or segmental instability is rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 10 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height. 

An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months.  Id.

A 20 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least 2 weeks but less than 6 weeks during the past 12 months.  Id.

A 40 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id. 

A 60 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id. 

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest "prescribed by a physician" and treatment by a physician. [Note 1].

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Prior to August 13, 2008

The Board finds that, prior to August 13, 2008, a rating in excess of 10 percent is not warranted.  A rating in excess of 10 percent is not appropriate without evidence of forward flexion of the thoracolumbar spine is functionally limited to between 30 and 60 degrees, or evidence of the combined range of motion of the thoracolumbar spine is functionally limited to 120 degrees or less.  Here, the evidence is insufficient to show that the Veteran's disability meets these criteria, as there are no recorded ranges of motion for the spine to show that the required criteria have been met.  

With regard to the possibility of a rating in excess of 10 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, there is no evidence to show that a physician ordered bed rest for his low back symptoms, and there is no objective evidence of incapacitating episodes within the meaning of the regulation.  See Diagnostic Code 5243, Note 1.  Accordingly, an initial evaluation in excess of 10 percent is not warranted. 

With respect to possibility of entitlement to a rating in excess of 10 percent under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  However, there are simply no findings showing range of motion for the spine upon which an increased rating may be based.  A VA Agent Orange Protocol examination report, dated in December 2005, shows that the Veteran had no current problems with gait or balance.  He was able to bend forward to within six inches of the floor.  Muscle strength was 5/5 in the bilateral lower extremities.  Deep tendon reflexes were normoactive in the bilateral lower extremities.  Heel-toe gait and tandem gait were intact.  A sensory examination was intact.  He was noted to have chronic low back pain.  

In summary, while there is some evidence of pain, and limitation of motion, the evidence does not otherwise show functional loss due to pain to warrant a rating in excess of 10 percent.  Pain alone does not constitute a functional loss under VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  When the range of motion findings, and the evidence showing functional loss are considered, to include the findings (or lack thereof) pertaining to neurologic deficits, muscle strength, and muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 10 percent.  The Board therefore finds that the criteria for a rating in excess of 10 percent are not shown to have been met, and the claim must be denied.

August 13, 2008 to February 19, 2014

The Board finds that as of August 13, 2008, and no earlier, a rating of 20 percent is warranted.  An August 2008 VA examination report shows that the examination was performed on August 13, 2008.  This report shows that range of motion testing revealed that the Veteran's back became painful at 55 degrees of forward flexion.  Given the Court's holding in Powell, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  Accordingly, as the August 2008 VA examination report shows that the Veteran had pain upon flexion at 55 degrees, affording the Veteran the benefit of all doubt, the Board finds that this meets the criteria for a 20 percent rating under the General Rating Formula.  To this extent, the claim is granted.  

A rating in excess of 20 percent is not warranted prior to February 20, 2014.  

A November 2011 VA examination report shows that the Veteran's back had pain at 50 degrees of forward flexion, pain at 10 degrees of extension, pain at 20 degrees of lateral flexion, bilaterally, and pain at 20 degrees of rotation, bilaterally.  There were no incapacitating episodes over the past 12 months due to IVDS.  

In summary, there is no evidence to show forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that the Veteran has ankylosis of the entire thoracolumbar spine.  DC 5237; General Rating Formula.  There is no evidence to show that the Veteran has intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during a 12-month period.

A rating in excess of 20 percent is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca; VAGCOPPREC 9- 98.

A September 2011 report from a VA nurse notes that the Veteran may have difficulty working as a machinist due to prolonged standing.  

A December 2011 memorandum from a VA vocational rehabilitation counselor was discussed supra.

The November 2011 VA back DBQ shows that the Veteran's diagnoses were lumbar stenosis with foraminal stenosis, degenerative disc disease, and isthmic spondylolisthesis L5-S1.  There was also an old compression fracture at L1-T12.  The Veteran complained of moderate to severe back pain that radiated to his left lower extremity.  He stated that he took hydrocodone.  Upon repetitive use testing, forward flexion was to no less than 90 degrees, and extension was to 20 degrees.  Flexion and rotation were to no less than 30 degrees, bilaterally.  The Veteran had functional loss in the form of less movement than normal, and pain on movement.  Strength was 5/5 for hip flexion, knee extension, ankle plantar flexion and dorsiflexion, and great toe extension, bilaterally.  There was no guarding or muscle spasm of the thoracolumbar spine.  There was no muscle atrophy.  A sensory examination was normal.  The Veteran's ability to work was impacted to the extent that he would have difficulty working in a physical capacity where he would have repeated bending and lifting, or standing long periods of time.  His back was not felt to preclude him from a mildly physical occupation or sedentary occupation.  

Overall, VA progress notes show multiple treatments for complaints of back pain. 

In summary, while there is some evidence of pain, and limitation of motion, the evidence does not otherwise show functional loss due to pain to warrant an evaluation in excess of 20 percent.  Pain alone does not constitute a functional loss under VA regulations.  Mitchell.  When the range of motion findings, and the evidence showing functional loss are considered, to include the findings (or lack thereof) pertaining to neurologic deficits, muscle strength, and muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an evaluation in excess of 20 percent.  For the previously discussed reasons, the VA Vocational Rehabilitation memorandum is afforded reduced probative value and considered to be less probative than the medical treatment reports.  The Board therefore finds that the criteria for a rating in excess of 20 percent are not shown to have been met, and the claim must be denied.

As of February 20 2014

The Board finds that as of February 20, 2014, and no earlier, a rating of 60 percent is warranted.  A February 2014 VA back DBQ shows that the examination was performed on February 20, 2014.  The examiner stated that there had been incapacitating episodes having a total duration of six weeks during the past 12 months.  While service connection is not formally in effect for IVDS, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, service connection is in effect for isthmic spondylolisthesis, L5-S1, with degenerative disc and joint disease, L5-S1, and there is no competent evidence of record to serve as a basis for dissociating the symptoms of those disabilities from his IVDS symptoms.  The Board further notes that the finding of six weeks of incapacitating episodes due to IVDS is uncorroborated by anything in the VA progress notes, or other treatment records, and that it may well have been "by history" only.  However, the February 2014 VA examination indicated that she had reviewed the Veteran's claims file.  Accordingly, as the February 20, 2014 VA DBQ shows that there had been incapacitating episodes having a total duration of six weeks during the past 12 months, affording the Veteran the benefit of all doubt, the Board finds that this meets the criteria for a 60 percent rating under the General Rating Formula.  To this extent, the claim is granted.

A rating in excess of 60 percent is not warranted.  There is no evidence to show that the Veteran's spine is productive of unfavorable ankylosis of the entire spine.  In making this determination, the Board finds that since the criteria for a 60 percent rating in the General Rating Formula are not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996). 

For the entire time period in issue, the evidence is insufficient to show that the Veteran has associated neurological abnormalities, other than lumbar radiculopathy.  See General Rating Formula, Note 1; Board's decision denying service connection for lumbar radiculopathy, supra.

The Board has considered the Veteran's statements that he should be entitled to increased ratings.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Lay persons are normally considered competent to report psychiatric and back symptoms, as these observations come to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the Veteran is noted to have a history of drug-seeking behavior, and multi-substance abuse, and to have been found to have "a significant amount of paranoia."  It has also been noted to be difficult to obtain answers from him and/or he has refused to answer questions about his alcohol use (he was characterized by one examiner as "evasive"), and he has been noted to complain about difficulty obtaining VA benefits.  See e.g., VA progress notes, dated in August 2005, August 2010, and December 2013; December 2005 Agent Orange Protocol examination report; December 2012 VA PTSD DBQ.  He is therefore found not to be an accurate historian.  Caluza; see also Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant increased ratings.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disabilities.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

In deciding the Veteran's claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased ratings for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's ratings should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record from the day the Veteran filed the claims to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of either of the claimed disabilities such that an increased rating is warranted, other than as noted.  

Duties to Notify and Assist

The Veteran has not identified any relevant records that have not been associated with the claims file, and it appears that all pertinent records have been obtained.  The Veteran has been afforded examinations, and with regard to the service connection claim, an attempt has been made to obtain an etiological opinion.  

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  Id. at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for lumbar radiculopathy is denied.

Prior to November 16, 2011, a rating in excess of 50 percent for service-connected PTSD with alcohol dependence is denied.

A rating in excess of 70 percent for service-connected PTSD with alcohol dependence is denied.

Prior to August 13, 2008, a rating in excess of 10 percent for service-connected isthmic spondylolisthesis, L5-S1, with degenerative disc and joint disease, L5-S1, is denied.

As of August 13, 2008, and no earlier, a rating of 20 percent, and no more, for service-connected isthmic spondylolisthesis, L5-S1, with degenerative disc and joint disease, L5-S1, is granted, subject to the laws and regulations governing the award of monetary benefits.  

As of November 20, 2014, and no earlier, a rating of 60 percent, and no more, for service-connected isthmic spondylolisthesis, L5-S1, with degenerative disc and joint disease, L5-S1, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

During his hearing, held in June 2017, the Veteran's representative raised a claim of clear and unmistakable error in a RO decision, dated in November 1988, which denied a claim for service connection for back pain.  

The issue of whether or not there was CUE in the RO's November 1988 rating decision, which denied a claim for service connection for back pain, has not yet been adjudicated by the RO.  It therefore must be remanded in order for the agency of original jurisdiction for adjudication.  38 C.F.R. § 19.9 (2017).

The issue of whether or not there was CUE in the RO's November 1988 rating decision is inextricably intertwined with the issue of entitlement to an effective date prior to October 27, 2004 for service connection for isthmic spondylolisthesis, L5-S1, with degenerative disc and joint disease, L5-S1, that is currently on appeal.  Adjudication of this claim must therefore be deferred until the claim that there was CUE in the RO's November 1988 rating decision, which denied a claim for service connection for back pain, is adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether or not there was CUE in the RO's November 1988 rating decision, which denied a claim for service connection for back pain.

2.  Thereafter, readjudicate the issue of entitlement to an effective date prior to October 27, 2004 for service connection for isthmic spondylolisthesis, L5-S1, with degenerative disc and joint disease, L5-S1.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


